EXHIBIT 10. 1

TIDEWATER INC.

COMPANY PERFORMANCE EXECUTIVE OFFICER

ANNUAL INCENTIVE PLAN

FOR FISCAL YEAR 2015

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Company Performance Executive
Officer Annual Incentive Plan (the “Plan”) is to reward Tidewater’s executive
officers for their leadership in helping Tidewater Inc. (the “Company”) achieve
its financial and operating goals for the fiscal year. The Plan links a
significant element of potential variable annual compensation to the
accomplishment of these goals.

The Compensation Committee of the Board of Directors established the Plan to
maximize Tidewater’s deduction under Section 162(m) of the Internal Revenue Code
of 1986, as amended, and the regulations and guidance thereunder (“Section
162(m)”), provided that such actions are consistent with its philosophy and in
the best interest of Tidewater and its stockholders. At the Company’s 2013
Annual Meeting of Stockholders, the Company’s stockholders approved the material
terms of a Section 162(m) annual incentive plan (the “Section 162(m) Plan”) in
order to qualify amounts paid under the Plan as performance-based compensation
under Section 162(m). The provisions of this Plan document operate in
conjunction with, and are subject to the material terms of, the Section 162(m)
Plan.

Notwithstanding the provisions of Section 162(m), the Compensation Committee may
award compensation outside of the Plan that is not fully tax deductible, if the
Compensation Committee determines that such award is consistent with its
philosophy and in the best interest of Tidewater and its stockholders. Such
compensation issued outside of the Plan shall include, but not be limited to,
the Tidewater Inc. Individual Performance Annual Incentive Plan (the “Individual
Performance Plan”), which is a separate plan providing annual awards based upon
an evaluation of individual performance.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company; provided that all of the members of the Compensation
Committee qualify as “outside directors” under Section 162(m). If all of the
members do not so qualify, the Plan shall be administered by a special
subcommittee of the Compensation Committee, all of the members of which qualify
as “outside directors” under Section 162(m). The term “Committee” shall be used
herein to refer to the committee that is currently authorized to administer the
Plan. The authority of the Committee shall include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. establish performance goals and metrics for a particular year;



--------------------------------------------------------------------------------

  C. consider the achievement of the performance goals and metrics and whether
any payment will be made hereunder;

 

  D. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan; and

 

  E. approve payments to the extent performance goals and metrics have been
achieved.

The Committee may use its discretion to reduce or to eliminate, but not to
increase, the bonus amount payable to a participant under the Plan formula.

 

III. BASIC PLAN CONCEPT

The Plan focuses on Tidewater’s financial and safety performance.

 

IV. ELIGIBILITY CRITERIA

The Committee has designated all of the Company’s executive officers (Chief
Executive Officer, Chief Financial Officer, Chief Operations Officer, Executive
Vice President – General Counsel, and Executive Vice President – Chief
Investment Relations Officer) as participants in this Plan.

 

V. PERFORMANCE MEASURES AND STANDARDS

The performance goals approved by the Company’s stockholders at the 2013 Annual
Meeting of Stockholders in the Section 162(m) Plan included financial and safety
metrics, and the potential bonuses payable under this Plan will be based upon
those factors.

 

VI. AWARD OPPORTUNITIES

By June 29, 2014, the Committee specified target incentive awards for each
participant, which were memorialized by the Committee in writing or reflected in
the minutes of a Committee meeting. These amounts are determined based upon each
eligible participant’s base salary in effect on June 29, 2014 multiplied by the
target percent associated with the participant’s position within the Company.
This percentage increases or decreases based upon performance above or below the
target. If a participant has a change in position during the fiscal year, that
participant’s target percentage will be adjusted prospectively and his or her
annual award will be calculated on a pro rata basis (based on the number of days
the participant served at each position). The annual award to a participant
under this Plan may not exceed $3 million.

 

VII. COMPANY PERFORMANCE CRITERIA

For fiscal 2015, the Company performance annual bonus amount will be based upon
three metrics – two financial metrics (cash flow from operations and vessel
operating margin percentage) and one safety metric. At target performance
levels, each of these three performance components would pay out at 25% of the
target bonus. The remaining 25% of a participant’s target bonus amount will be
eligible for payment under the Individual Performance Plan, which operates
independently from this Plan.

 

2



--------------------------------------------------------------------------------

At financial and safety performance levels above and below the target levels,
the 25%/25%/25% relationship will change. The bonus declared for each of the two
financial metrics shall not exceed 3 times target. The safety portion of the
bonus shall not exceed 2 times target for pre-approved metrics indicating
exceptional performance.

 

VIII. DETERMINATION OF BONUS AMOUNT

The performance criteria described below will be used to determine potential
annual bonus amounts.

 

  A. Financial Metrics. For fiscal 2015, the two financial metrics are cash flow
from operations and vessel operating margin percentage. By June 29, 2014, the
specific targets and payout percentages for each of these two financial metrics
for the 2015 fiscal year were established by the Committee in writing or
reflected in minutes of a Committee meeting. These two metrics operate
independently, and the calculation of each shall be adjusted as provided in
subsection (3).

 

  1. Cash Flow From Operations. “Cash flow from operations” means net cash
provided by operating activities as reported in the Company’s consolidated
statements of cash flows for the fiscal year ended March 31, 2015.

 

  2. Vessel Operating Margin Percentage. “Vessel operating margin percentage”
means the difference between vessel revenues and vessel operating expenses,
divided by vessel revenue, as reported in the Company’s consolidated statements
of earnings for the fiscal year ended March 31, 2015.

 

  3. Adjustments. Certain pre-approved adjustments will be made in calculating
the financial metrics. Specifically, the calculation of each financial metric
will be adjusted for any of the following items as reported in the Company’s
consolidated financial statements:

 

  a. cumulative effect of accounting changes;

 

  b. extraordinary, unusual, or infrequently occurring items, as those terms are
defined in FASB ASC Topic 225, less the amount of related income taxes;

 

  c. discontinued operations; and

 

  d. the effect of any acquisitions for a twelve-month period following the date
of such acquisition.

The Committee is under no obligation to declare or pay a bonus based on either
financial metric. For each of the two financial metrics, the declared portion of
the bonus for a participant may not exceed 3 times the target award for that
metric.

 

3



--------------------------------------------------------------------------------

  B. Safety Criteria. The safety performance measurement is determined by
achievement of the Company’s overall established safety performance goals for
the fiscal year, established in writing by the Committee or reflected in the
minutes of a Committee meeting June 29, 2014. Under this performance measure,
potential payout is directly correlated with the Total Recordable Incident Rate
(TRIR) for the current fiscal year. “Total Recordable Incident Rate” is defined
as follows:

 

(Loss Time Accidents + Recordable

Incidents) X

200,000 (man hours)

   =   

Total Recordable Incident

Rate per

200,000 man hours of

exposure

Total Man Hour Exposure      

Non-job related deaths will not count toward the TRIR. A TRIR below a certain
level will permit a safety payment to a participant in an amount that is greater
than 25% of the pool funding amount, which under the pre-established formula may
not exceed 200% of the target pool funding amount (25% of total bonus), except
the Committee may determine not to award all or a portion of this additional
amount. Pro-rating will be permitted. The safety performance portion of the Plan
operates independently from each of the financial portions. The Committee may
determine not to pay the safety portion of the bonus, because of the occurrence
of one or more fatalities or for any other reason.

 

IX. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance thereunder (“Section 409A”), unless otherwise determined by the
Committee, the participant or, in the case of death, the participant’s estate or
heirs, shall be paid a pro rata bonus for the fiscal year in which termination
occurs based upon the level of satisfaction of the performance criteria in
effect for such year and the percentage of salary applicable to such
participant’s bonus, but applied to the actual salary amount paid to the
participant for the portion of the year that the participant was employed. Any
such bonus shall be paid to the participant or, in the case of death, to the
participant’s estate or heirs, at the same time as any bonuses for such fiscal
year are paid to other Plan participants as provided in Article X.

 

  B. If a participant’s employment is terminated because the participant Retires
(as defined below) or is terminated by the Company without Cause (as defined
below), and such termination constitutes a “separation from service” under
Section 409A, unless otherwise determined by the Committee, the participant
shall be paid a pro rata bonus for the fiscal year in which termination occurs
based upon the performance criteria in effect for such year and the percentage
of salary applicable to such participant’s bonus. Any such bonus shall be paid
to the participant at the same time as any bonuses for such fiscal year are paid
to other Plan participants as provided in Article X.

 

  C.

If a participant’s employment is terminated due to a voluntary resignation by
the participant (other than a participant who Retires under Article IX.B.) or if
the participant is involuntarily terminated by the Company for Cause, no pro
rata bonus shall be paid for the fiscal year in which termination occurs, unless

 

4



--------------------------------------------------------------------------------

  otherwise determined by the Committee in its discretion, in which case the pro
rata bonus will not exceed the amount that would be due based upon the
performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. Any such bonus shall be paid to the participant at the same time as
any bonuses for such fiscal year are paid to other Plan participants as provided
in Article X.

 

  D. Certain Definitions.

 

  1. A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

 

  2. “Cause” for purposes of this Plan shall be determined in the sole
discretion of the Board of Directors of the Company and shall mean:

 

  a. the willful and continued failure of the participant to substantially
perform the participant’s duties with the Company or its affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  b. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

X. AWARD PAYMENTS

Awards determined by the Committee to be paid hereunder will be paid in cash no
later than June 15, 2015, unless deferred by a participant under a separate
benefit plan of the Company.

 

5



--------------------------------------------------------------------------------

XI. MISCELLANEOUS

 

  A. Nothing in this Plan shall confer upon a participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of financial and
safety goals shall determine the extent to which participants may receive
bonuses hereunder, in the discretion of the Committee. Participation in the Plan
is not a right, but a privilege, subject to annual review by the Company. The
Company retains the right to withhold payment from any participant who violates
Company policies or for any other reason. The Company also has the right to
recover any amounts paid under the Plan if (i) the amount paid was based on the
achievement of financial results that were subsequently the subject of a
restatement, (ii) the participant is subject to the Company’s Executive
Compensation Recovery Policy; (iii) the participant engaged in intentional
misconduct that caused or partially caused the need for the restatement, and
(iv) the effect of the wrongdoing was to increase the amount of bonus or
incentive compensation. Any participant accepts any payment hereunder subject to
such recovery rights of the Company. The Company may, if it chooses, effect such
recovery by withholding from other amounts due to the participant by the
Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan shall at any time or to any extent be
invalid, illegal, or unenforceable in any respect as written, the participant
and the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company has no obligation to make any payments hereunder. Any payments
made shall be in the sole discretion of the Committee. The Company shall have no
obligation to set aside, earmark, or invest any fund or money with which to pay
bonuses under the Plan.

 

  E. The payment made hereunder are intended to comply with, or be exempt from,
the requirements of Section 409A and the terms of the Plan related thereto shall
be construed accordingly. Payments hereunder that are subject to Section 409A
shall not be accelerated unless permitted under Section 409A. If a participant
who is a “specified employee” of the Company is entitled to a payment under this
Plan due to his or her “separation from service” (as such terms are used in
Section 409A) and such payment is subject to the Section 409A six-month payment
delay rule, then such payment shall not be made until the earlier of (1) the
first business day that is more than six months following such participant’s
separation from service or (2) such participant’s death.

 

6



--------------------------------------------------------------------------------

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts hereunder. Payout of any amount subject to Section 409A
shall not occur earlier than provided herein, except to the extent permitted by
Section 409A.

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  H. Prior to any payout hereunder, the Committee shall approve management’s
calculation of the amount of the payout value of the award to be paid to each
participant as a result of the achieved performance goals.

 

  I. The Committee shall not increase the amount payable to a participant under
this Plan to an amount that is higher than the amount payable under the formula
established by the Compensation Committee in accordance with the requirements of
Section 162(m). Nothing in this Plan precludes the Company from making
additional payments or special awards to a participant outside of the Plan that
may or may not qualify as “performance-based” compensation under Section 162(m),
provided that such payment or award does not affect the qualification of any
bonus paid or payable under the Plan as “performance-based” compensation.

EXECUTED this 17th day of July, 2014, with effect from May 14, 2014.

 

TIDEWATER INC. By:  

/s/ Bruce D. Lundstrom

  Bruce D. Lundstrom   Executive Vice President,   General Counsel, and
Secretary

 

7